Title: James Madison to Alexander Garrett, 5 April 1828
From: Madison, James
To: Garrett, Alexander


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 April 5th. 1828.
                            
                        
                        
                        Do me the favor to have the enclosed handed to Genl. Cocke, if he should be at your Court on Monday: if not,
                            to let it go on to him by the mail. I take this occasion to thank you for the statement sent me for the gentleman in
                            Kentucky. It came in good time, and ought not to have been allowed to interfere with any of your official attentions. With
                            great esteem & friendly respects
                        
                        
                            
                                James Madison
                            
                        
                    